Citation Nr: 1043561	
Decision Date: 11/19/10    Archive Date: 11/24/10	

DOCKET NO.  08-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder. 

2.  Entitlement to service connection for the residuals of a left 
ankle injury.

3.  Entitlement to service connection for the residuals of a left 
heel injury.

REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

For reasons which will become apparent, the appeal as to the 
issue of service connection for the residuals of a left heel 
injury is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder as likely as not 
had its origin during her period of active military service.  

2.  Chronic residuals of a left ankle injury are not shown to 
have been present in service, or at any time thereafter.  






CONCLUSIONS OF LAW

1.  Posttraumatic stress disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).  

2.  Chronic residuals of a left ankle injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran about 
the information and evidence she is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August, October, and December 2006.  In that correspondence, VA 
informed the Veteran that, in order to substantiate her claims 
for service connection, the evidence needed to show that she had 
a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and the 
disease or injury in service, which was usually shown by medical 
records and medical opinions.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that 
it did not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire file, 
it is clear that the Veteran had a full understanding of the 
elements required to prevail on her claims.  Moreover, neither 
the Veteran nor her representative has raised allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence she 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on her behalf, VA informed her it had a duty to 
obtain any records held by any Federal agency.  It also informed 
her that, on her behalf, VA would make reasonable efforts to 
obtain records which were not held by a Federal agency, such as 
records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the Veteran's 
service treatment and personnel records, as well as both VA 
treatment records and examination reports, a number of pertinent 
medical articles, and various statements from the Veteran's 
former service colleagues and family members.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes her 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in 
September 2010, as well as service treatment and personnel 
records, VA treatment records and examination reports, various 
articles, and a number of statements from the Veteran's former 
service colleagues and family members.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
posttraumatic stress disorder, as well as for the residuals of a 
left ankle injury.  In pertinent part, it is contended that, on 
two separate occasions in service, the Veteran was the victim of 
a sexual assault.  Further contended is that, on one other 
occasion in service, the Veteran was the subject of sexual 
harassment.  Also contended is that, during the birth of her 
first child in service, the Veteran was the victim of a 
particularly difficult labor and delivery.  Finally, it is 
contended that, while in service, the Veteran sustained an injury 
to her left ankle, residuals of which she still suffers.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury, and (3) a nexus between the claimed inservice disease or 
injury and the current disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App.488, 495-98 (1997).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2010).  However, if the claimed 
stressor is not combat-related, and posttraumatic stress disorder 
has not been diagnosed in service, the Veteran's lay testimony 
regarding the inservice stressor is insufficient, standing alone, 
to establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a post-traumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to:  a request for transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f) (2010).  

In the present case, service treatment records disclose that, in 
mid-September 1974, while in service, the Veteran was seen for a 
reported sprain of the left ankle.  A physical examination 
conducted at that time showed evidence of swelling in the area of 
the medial malleolus accompanied by discoloration.  Radiographic 
studies of both feet were essentially negative, though with some 
evidence of soft-tissue swelling.  

During a period of inservice hospitalization dated shortly 
thereafter, it was noted that the Veteran had sustained a left 
ankle sprain four days prior to admission.  At the time of 
admission, the Veteran complained of increasing pain and swelling 
in her left ankle.  A physical examination conducted at that time 
was normal with the exception of the Veteran's left ankle.  
Further examination revealed some swelling in the medial and 
lateral areas of the ankle, in addition to a possible hematoma 
over the calcaneus, though with good range of motion of the 
ankle.  The clinical impression on admission was a post ankle 
sprain.  During the Veteran's period of hospitalization, she 
received treatment with bed rest, elevation, and soaks.  At the 
time of discharge, no reference was made to the Veteran's left 
ankle.  

In correspondence of early December 1974, the Veteran informed 
her mother and father that she had "changed."  

The remainder of the Veteran's service treatment records are 
negative for the presence of a left ankle disability.  At the 
time of a service separation examination in March 1977, a 
clinical evaluation of the Veteran's lower extremities, as well 
as a psychiatric evaluation, was within normal limits, and no 
pertinent diagnoses were noted.  

In correspondence of early September 2006, one of the Veteran's 
former service colleagues wrote that she had been with the 
Veteran during basic training, and that she remembered the 
Veteran having injured her ankle during physical training.  
According to the Veteran's former colleague, the Veteran was in 
the hospital "for several days."  

In correspondence received in October 2006, a VA physician's 
assistant wrote that he had worked in the same clinic as the 
Veteran for 18 years, and that, during a "low point" in her life, 
she had entrusted him with information regarding a sexual assault 
she had suffered while on active duty in the United States Army.  
According to the VA physician's assistant, it was "obvious" to 
him that the attack in question had traumatized the Veteran.

At the time of a VA fee-basis psychiatric examination in April 
2007, it was noted that the Veteran was being seen for a special 
psychiatric examination to establish service connection for 
posttraumatic stress disorder as the result of her claim of 
having been raped on two separate occasions, being sexually 
harassed by a lesbian soldier in the barracks, and additional 
trauma secondary to a very difficult and, by her description, 
life-threatening (to her and the baby) delivery.  

Noted at the time of examination was that the Veteran endured 
symptoms of posttraumatic stress disorder, to include recurrent 
and intrusive thoughts and dreams (nightmares) of two rapes, 
being sexually harassed by a female (lesbian) soldier in the 
barracks, and a life-threatening delivery while on active 
service, in addition to feelings of re-living and/or experiencing 
the traumatic events, increased physiologic responses, 
hypervigilance, pervasive anxiety, panic attacks, excessive use 
of alcohol (alcohol dependence, now in early remission) in an 
attempt to self-medicate, and social isolation and withdrawal.  
According to the examiner, the examination protocol requested a 
medical opinion regarding military sexual assault.  However, in 
the opinion of the examiner, this was misleading, with the 
question more appropriately being whether the reported sexual 
assaults occurred while the Veteran was in the military, and, if 
so, whether those assaults were precipitating stressors for her 
claim of posttraumatic stress disorder.  Significantly, according 
to the examiner, there were no available records of any of the 
alleged sexual assaults, inasmuch as the Veteran did not seek 
help.  However, that did not mean that the assaults did not take 
place.  

On mental status examination, the Veteran was alert and fully 
oriented to person, place, time, and situation.  She spoke in a 
perhaps slightly softer than normal conversational tone, though 
her speech was neither over nor underproductive.  The Veteran was 
logical, coherent, articulate, and relevant.  However, she was 
clearly anxious, and became depressed and tearful as she 
described what happened to her in service.  The Veteran's anxiety 
dissipated only slightly as the interview progressed.  Her affect 
was somewhat constricted, though appropriate to her depressed 
mood, as well as to content and context of the interview.  The 
Veteran denied, nor was there any evidence of, hallucinations, 
delusions, or suicidal or homicidal ideation, though she did 
admit to all the symptoms of posttraumatic stress disorder.  The 
pertinent diagnosis noted was chronic posttraumatic stress 
disorder, manifested by recurrent and intrusive thoughts and 
dreams (nightmares) of two rapes, being sexually harassed by a 
female (lesbian) soldier in the barracks, and a life-threatening 
delivery while on active service, as well as feelings of re-
living and/or experiencing the traumatic events, increased 
physiologic responses, hypervigilance, pervasive anxiety, panic 
attacks, and excessive use of alcohol in an attempt to self-
medicate, in conjunction with social isolation and withdrawal.  

In summary, it was noted that the Veteran had been seen for a 
special psychiatric examination to establish service connection 
for posttraumatic stress disorder as the result of her claims of 
being raped on two separate occasions, being sexually harassed by 
a lesbian soldier in the barracks, and very difficult and (by her 
description) life-threatening (to her and the baby) labor and 
delivery.  Unfortunately, there were no records available to 
corroborate the Veteran's claimed stressors, though she appeared 
to be a reliable historian and gave no reason or indication to 
doubt her veracity.  Moreover, in the opinion of the examiner, 
the attitude of the Army toward female soldiers, in conjunction 
with society's tendency to blame women for rape at the time of 
the incidents in question, were the very reasons why the Veteran 
did not file a formal report.  In the opinion of the examiner, 
the Veteran's symptoms were compatible with posttraumatic stress 
disorder, and appeared to be the result of the trauma she 
described in detail.  

Upon subsequent VA examination of the Veteran's left ankle 
conducted in May 2007, the Veteran gave a history of injury in 
1974 while marching with her unit, at which time she "stepped in 
a hole," but received no immediate treatment.  When questioned, 
the Veteran complained of left ankle pain which reportedly 
occurred approximately four times per day, and lasted for 
approximately one-half hour.  According to the Veteran, her ankle 
pain traveled from the ankle to the calf area, and was "burning, 
aching, sharp, and cramping in nature."  

On physical examination, the Veteran's left ankle showed no signs 
of edema, effusion, weakness, tenderness, redness, heat, abnormal 
movement, subluxation, or guarding.  Nor was there any evidence 
of deformity.  Range of motion of the Veteran's left ankle showed 
dorsiflexion to 20 degrees, with plantar flexion to 45 degrees.  
Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination following 
repetitive use.  Radiographic studies of the Veteran's left ankle 
were within normal limits.  The pertinent diagnosis noted was no 
objective evidence of residuals of left ankle injury.  In answer 
to the question whether it was "at least as likely as not" the 
case that the Veteran's left ankle condition was related to an 
injury in service, the examiner indicated "yes, due to the time 
at which the injury occurred."  

In correspondence of mid-July 2007, a VA physician's assistant 
wrote that he had been working in the same clinic as the Veteran, 
and had, in fact, worked with the Veteran since 1988.  
Reportedly, early in his association with the Veteran, she began 
to demonstrate signs and symptoms of depression.  Moreover, on at 
least one occasion, the Veteran revealed that she had been 
sexually assaulted on three different occasions while in the 
United States Army.  According to the VA physician's assistant, 
it was "quite clear" to him that the Veteran's depression was in 
reality posttraumatic stress disorder.  While the Veteran had not 
documented any of the reported inservice assaults until 2007, 
according to the VA physician's assistant, he had been aware of 
their occurrence for over 15 years.  Accordingly, it was his 
opinion that it was more likely than not the case that the 
Veteran's posttraumatic stress disorder was the direct result of 
personal trauma/assaults which she had experienced while on 
active duty in the United States Army.  

In correspondence of mid-August 2007, the Veteran's ex-husband 
chronicled various events associated with the Veteran's traumatic 
labor and delivery in July 1976.  According to the Veteran's ex-
husband, the "whole nightmare experience" left both he and the 
Veteran with "psychological scars" which had certainly not healed 
with time.

In additional correspondence of mid-August 2007, the Veteran's 
ex-husband (a licensed and certified orthotist) wrote that, 
during the period between 1976 and 1996, he had performed daily 
modality therapy on the Veteran's feet via massage concentrating 
on her left foot.  Reportedly, this condition had been diagnosed 
by medical personnel in service, following which the Veteran was 
given a permanent profile for the duration of her active duty 
assignment.  According to the Veteran's ex-husband, as her 
condition became more pronounced, it was necessary to increase 
and add treatments, to include shoe modification such as heel 
lifts, heel pads, heel cover stretching, and moleskin coverings 
on the back of her heels.  In the opinion of the Veteran's ex-
husband, following a review of her medical records, it was at 
least as likely as not the case that the Veteran's left ankle was 
related to her military service because of the injury she 
incurred during her basic training in September 1974, which 
injury was documented in her service records.  

On a VA examination of the Veteran's left ankle conducted in 
February 2009, it was noted that the Veteran's claims folder and 
medical records were available, and had been reviewed.  
Reportedly, the Veteran had sustained a left ankle sprain when 
she stepped in a hole in September 1974, while in service.

On physical examination, there was no evidence of any abnormal 
weightbearing, or of loss of a bone or part of a bone.  Nor was 
there any evidence of inflammatory arthritis.  Further 
examination of the Veteran's left ankle revealed the presence of 
minimal tenderness in the back of the heel consistent with a 
Haglund's deformity, though with no evidence of Achilles pain, 
swelling, or redness.  At the time of examination, there was no 
evidence of any ankle instability or tendon abnormality.  Nor was 
there any evidence of varus or valgus.  Range of motion of the 
Veteran's left ankle showed dorsiflexion from 0 to 20 degrees, 
with plantar flexion from 0 to 45 degrees, and no objective 
evidence obtained.  Radiographic studies of the Veteran's left 
ankle showed no evidence of any acute fracture or dislocation.  
Moreover, soft tissues were within normal limits.  The pertinent 
diagnosis noted was of left ankle sprain without residuals.  In 
the opinion of the examiner, it was "less likely than not" the 
case that the Veteran's left ankle condition was caused by or the 
result of treatment received during military service.  The 
rationale for this opinion was that the Veteran currently 
exhibited no residual left ankle condition following her 
inservice sprain.  According to the examiner, the Veteran's left 
ankle showed no residuals related to service.  Nor was there any 
evidence of current treatment for a left ankle disability.  

In correspondence of mid-February 2009, the same former service 
colleague who had offered a prior statement wrote that she had 
been stationed with the Veteran at Fort Ord, California, where 
they were placed in a bay with two other female soldiers.  
According to the Veteran's former colleague, she remembered that 
the Veteran did have a verbal and physical confrontation with one 
of those female soldiers, following which she was moved into a 
new room.  Reportedly, following the confrontation in question, 
the Veteran was "very wary" of being alone in the barracks.  
Moreover, she subsequently entered into an arrangement with a 
male soldier to get married "just so she could move off base to 
an apartment."  In the opinion of the Veteran's friend, the whole 
situation was "very stressful" for the Veteran, and she seemed to 
be depressed about it.  

In correspondence of mid-April 2009, the same VA physician's 
assistant who had offered the previous statements wrote that, in 
his opinion, it was more likely than not the case that the 
Veteran's posttraumatic stress disorder was the direct result of 
personal trauma/assaults which she had experienced while on 
active duty in the United States Army.

In correspondence of April 2009, the Veteran's brother wrote that 
the Veteran had visited him and their parents in 1974, during the 
Christmas season, at which time he noticed that the Veteran's 
personality was "odd," and that she seemed withdrawn and not very 
talkative.  According to the Veteran's brother, she was "unlike 
the sister he had known before."  

VA outpatient treatment records dated in August and September 
2010 are significant for diagnoses of posttraumatic stress 
disorder and military sexual trauma.  

In correspondence of early September 2010, the same VA 
physician's assistant who had offered the previous statements 
wrote that the Veteran was currently being treated for 
posttraumatic stress disorder secondary to sexual trauma she had 
experienced while on active duty in the United States Army.  In 
the opinion of the VA physician's assistant, it was "more likely 
than not" the case that the Veteran's symptoms of posttraumatic 
stress disorder were the direct result of sexual trauma she had 
experienced during active duty in the United States Army.

As regards the Veteran's claimed left ankle disability, the Board 
acknowledges that, in 1974, while in service, the Veteran 
received treatment for what was described at that time as a left 
ankle sprain.  However, as of the time of a service separation 
examination in March 1977, a physical evaluation of the Veteran's 
lower extremities was entirely within normal limits, and no 
pertinent diagnosis was noted.  Moreover, while the Veteran's 
former service colleague may be competent to testify that, while 
in service, the Veteran injured her left ankle (a fact, it should 
be noted, which is borne out by the evidence of record), that 
statement does nothing to alter the fact that, as of the time of 
the Veteran's separation from service, there was no evidence of 
any chronic left ankle disability.  

The Board acknowledges that, in August 2007, the Veteran's ex-
husband, (a licensed and certified orthotist), indicated that, 
following a review of the Veteran's service medical records, it 
was his medical opinion that it was "at least as likely as not" 
the case that the Veteran's left ankle was related to an injury 
in September 1974.  However, no rationale was provided for that 
opinion.  Nor was any diagnosis offered for the Veteran's claimed 
left ankle disability.  In fact, the entire statement offered by 
the Veteran's former husband involves symptoms and/or treatment 
for the Veteran's left foot (an issue addressed in the remand 
portion of this decision), and not her left ankle.  

The Board observes that, following a VA fee-basis examination of 
the Veteran's left ankle in May 2007, it was the opinion of the 
examiner that there was no objective evidence of any residuals of 
the Veteran's inservice ankle injury.  While it is true that, at 
the time of that examination, the examiner additionally opined 
that the Veteran's left ankle condition was "as least as likely 
as not" related to her injury in service, due to "the time at 
which the injury occurred," following a subsequent VA orthopedic 
examination in February 2009 (which examination was undertaken in 
an attempt to clarify the aforementioned ambiguity), the Veteran 
received a diagnosis of left ankle sprain "without residuals."  
Significantly, in the opinion of the examiner, the Veteran 
exhibited no residual left ankle condition following her 
inservice sprain.  Nor was there any evidence of current 
treatment for a left ankle disability.

The Board finds the aforementioned VA opinion highly probative, 
because that opinion was based upon a thorough review of the 
Veteran's claims file, including all evidence regarding the 
nature and etiology of the claimed left ankle disability.  See 
Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
accessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  The VA examiner provided reasons and 
bases for his medical opinion, and pointed to the evidence which 
supported that opinion.  See Hernandez-Toynes v. West, supra.  
Under the circumstances, the Board is of the opinion that the 
probative medical evidence of record establishes that the Veteran 
does not currently suffer from a chronic left ankle disability.  

The Board acknowledges the Veteran's statements and testimony in 
September 2010 regarding the nature and etiology of her claimed 
left ankle disability.  She essentially testified to and made 
statements that she twisted the left ankle and suffered a large 
hematoma of the heel which require an incision and that she has a 
resulting left heel problem, including Haglund's deformity.  As 
is discussed fully below, the claim for residuals of a left heel 
injury is being remanded for additional development.  To the 
extent she asserts that there is a current left ankle disability 
that is related to service, the Board rejects those assertions to 
the extent that the Veteran seeks to etiologically relate that 
alleged left ankle disability to an incident in service.  The 
Veteran's statements, it should be noted, when weighed against 
the other objective evidence of record, are of no probative 
value.  Significantly, the Veteran, as a lay person, is not 
competent to establish the diagnosis of a left ankle disability, 
or to create the requisite causal nexus for that disability to 
some incident of service.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran has.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the claimed left ankle disability with any incident or 
incidents of her period of active military service.  Accordingly, 
the preponderance of the evidence is against the claim, and 
service connection for a left ankle disability must be denied.

Turning to the issue of service connection for posttraumatic 
stress disorder, the Board concedes that, at no time during the 
Veteran's period of active military service, did she receive 
either a diagnosis of or treatment for posttraumatic stress 
disorder.  Moreover, the earliest clinical indication of the 
presence of that disability is revealed by a VA fee-basis 
psychiatric examination dated in April 2007, almost 30 years 
following her discharge from service.  Nonetheless, at the time 
of that examination, the Veteran chronicled various inservice 
stressful incidents, including two sexual assaults, an episode of 
sexual harassment, and additional trauma secondary to a very 
difficult and traumatic labor and delivery.  Significantly, while 
at the time of that examination, the examiner conceded that there 
were no available records of any of the alleged inservice 
assaults, he was nonetheless of the opinion that this did not 
mean that the assaults in question did not occur.  Moreover, 
according to the VA examiner, the Veteran was a reliable 
historian who gave no reason or indication to doubt her veracity.  
The pertinent diagnosis noted was chronic posttraumatic stress 
disorder, manifested by recurrent and intrusive thoughts and 
dreams of two rapes, being sexually harassed by a lesbian soldier 
in the barracks, and a life-threatening delivery while on active 
service.  

The Veteran has consistently alleged that her current 
posttraumatic stress disorder is the result of the aforementioned 
traumatic incidents which occurred during her period of active 
military service.  Moreover, a VA physician's assistant, who has 
worked with the Veteran for many years, has offered his opinion 
that the Veteran's posttraumatic stress disorder is, in fact, as 
least as likely as not the result of those inservice assaults.  
Based on such findings, and the credible statements and testimony 
of the Veteran as to the stressful events in service, the Board 
is of the opinion that the Veteran's posttraumatic stress 
disorder as likely as not had its origin as the result of various 
incidents which occurred during her period of active military 
service.  38 C.F.R. § 3.102 (2010).  Accordingly, an award of 
service connection for posttraumatic stress disorder is in order.  


ORDER

Service connection for post-traumatic stress disorder is granted.

Service connection for the residuals of a left ankle injury is 
denied.  


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for the residuals of an inservice injury to her left 
heel.  However, a review of the record raises some question as to 
the exact nature and etiology of that particular disability.  

In that regard, service treatment records disclose that, in 
September 1974, while in service, the Veteran was seen for a 
complaint of marked swelling of her left posterior heel.  
Moreover, during a period of inservice hospitalization shortly 
thereafter, the Veteran underwent the incision and drainage of an 
abscess on her left heel, apparently necessitated by a previous 
infection.  Significantly, on numerous occasions during the 
Veteran's period of active military service, there was noted the 
presence of a mild Haglund's deformity of the left foot, 
necessitating that the Veteran be excused from the wearing of 
normal military footwear.  Moreover, radiographic studies 
conducted during the course of a VA foot examination in May 2007 
were significant for the presence of hallux valgus and 
degenerative arthritic changes of the first metatarsophalangeal 
joint of the Veteran's left foot.  Additionally noted at that 
time was the presence of Haglund's deformity of the left foot.  
Significantly, during the course of a subsequent VA foot 
examination in February 2009, there was once again noted the 
presence of a mild hallux valgus and hammertoe deformity, in 
conjunction with degenerative changes of the first 
metatarsophalangeal joint of the Veteran's left foot.  Also noted 
was a diagnosis of left Haglund deformity which, in the opinion 
of the examiner, might be related to "genetic disposition, 
footwear, or gait of the Veteran."  According to the examiner, 
based on a review of pertinent medical literature, the cause of 
Haglund's deformity was usually a combination of "developmental" 
problems and altered foot dynamics, including a more vertical 
pitch of the posterior portion of the calcaneus.  Moreover, it 
was felt that heredity played a role in the development of 
Haglund's deformity, and that some people inherited a type of 
foot structure which made them prone to developing that 
condition.  

Pursuant to applicable law and regulation, service connection may 
not be granted for a disability determined to be congenital 
and/or developmental in nature.  See 38 C.F.R. § 3.303 (2010).  
Based on the aforementioned, it is unclear whether the Veteran 
currently exhibits a chronic disability of the left foot which is 
other than congenital or developmental in nature.  Moreover, it 
is at this time unclear whether the hallux valgus and 
degenerative changes present in the first metatarsophalangeal 
joint of the Veteran's left foot might reasonably be associated 
with some incident or incidents of her period of active military 
service.  Under the circumstances, further development of the 
evidence is necessary prior to a final adjudication of the 
Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
September 2010, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and her 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded a 
VA podiatric examination in order to more 
accurately determine the exact nature and 
etiology of her claimed left heel 
disability.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination.  Moreover, the Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on her claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the podiatric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic 
clinically-identifiable left foot/heel 
disability, to include hallux valgus, 
degenerative joint disease, and/or 
Haglund's deformity.  

Should it be determined that the Veteran 
does, in fact, suffer from a chronic left 
foot/heel disability, including hallux 
valgus and/or degenerative joint disease 
(and other than Haglund's deformity), an 
additional opinion is requested as to 
whether that disability at least as likely 
as not had its origin during the Veteran's 
period of active military service.  

Should it be determined that the Veteran 
does, in fact, suffer from Haglund's 
deformity of her left foot/heel, a further 
opinion is requested as to whether that 
disability is congenital and/or 
developmental in nature.  Should it be 
determined that the Veteran does, in fact, 
suffer from Haglund's deformity of her left 
foot/heel, but that such disability is not 
congenital or developmental in nature, a 
final opinion is requested as to whether 
the Veteran's Haglund's deformity of the 
left foot/heel is at least as likely as not 
the result of some incident or incidents of 
her period of active military service.  

A complete rationale must be provided 
for any opinion offered, and all 
information and opinions, when 
obtained, must be made a part of the 
Veteran's claims folder.  The claims 
folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.  

3.  The RO/AMC should then readjudicate the 
Veteran's claim for service connection for 
the residuals of a left foot/heel injury.  
Should the benefit sought on appeal remain 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in April 
2010.  An appropriate period of time should 
be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALBIRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


